DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et. al (US 4,347,052).
With respect to claim 1 Reed discloses a burner comprising:
a plenum [reference character 38];
a burner tile [reference character 76] arranged such that a first portion of a combustion air [reference character 63] from the plenum flows from the plenum through a passage [reference character 86] in the burner tile to a primary combustion zone;
at least one conduit [reference character 42] having an outlet configured to inject a fuel stream comprising a fuel gas into the primary combustion zone;
a bypass [reference character 86] conduit having an outlet configured to inject a second portion of the combustion air from the plenum into the primary combustion zone, wherein the second portion of the combustion air is injected downstream relative to the first portion of the combustion air; and,
at least one conduit [see annotated Fig. below] configured to pass a NOx reducing medium into the bypass conduit, the passage in the burner tile, or both.
                
    PNG
    media_image1.png
    380
    511
    media_image1.png
    Greyscale

	With respect to claim 5 Reed discloses a pre-mixer [see annotated Fig. below] configured to mix the fuel gas and a portion of the combustion air upstream of the combustion zone such that the fuel stream further comprises the combustion air, and wherein the NOx reducing medium is injected into the pre-mixer.
                            
    PNG
    media_image2.png
    409
    484
    media_image2.png
    Greyscale

	With respect to claim 7 Reed discloses that the NOx reducing medium is mixed with combustion air in the plenum [see annotated Fig. below].
	
    PNG
    media_image3.png
    340
    618
    media_image3.png
    Greyscale


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et. al (US 4,347,052).
With respect to claim 8 Reed discloses a process for reducing production of NOx gases at a burner, the process
comprising:
injecting a fuel gas [reference character 46] into a primary combustion zone [reference character 80] associated with a burner tile [reference character 76];
injecting a first portion of a combustion air [reference character 63] into the primary combustion zone through a passing the burner tile, wherein the first portion of the combustion air and the fuel gas react and produce a flame in the primary combustion zone;
injecting, via a bypass conduit [reference character 86], a second portion of the combustion air [reference character 70] into the primary combustion zone, wherein the second portion of the combustion air is injected into the primary combustion zone downstream relative to the first portion of the combustion air; and,
passing a NOx reducing medium [see “Water Injection”] into the bypass conduit, the passage in the burner tile, or both.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et. al (US 4,347,052) in view of Oppenberg (US 4,862,835).
With respect to claim 2 Reed does not disclose that the NOx medium comprises recycled flue gas produced in the primary combustion zone.
Oppenberg discloses a burner [see Fig. 1] that includes a pathway [reference characters 22 and 24] for recycling flue gas produced in a primary combustion zone. The flue gas is recycled back to the burner in order to reburn any fuel or soot particles that are produced in the primary combustion zone [column 2 lines 9-15].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Reed by injecting recycled flues into the primary combustion zone, as taught by Oppenberg, in order to reburn any fuel or soot particles that are produced in the primary combustion zone [column 2 lines 9-15 of Oppenberg].
With respect to claim 3 Reed does not disclose a fan configured to a draw flue gas from the primary combustion zone to a recycle conduit.
Oppenberg discloses a fan [reference character 23] configured to a draw flue gas from the primary combustion zone to a recycle conduit.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Reed by injecting recycled flues into the primary combustion zone, as taught by Oppenberg, in order to reburn any fuel or soot particles that are produced in the primary combustion zone [column 2 lines 9-15 of Oppenberg].
With respect to claim 4 Reed does not disclose a heat exchanger configured to recover heat from and cool the recycled flue gas before the recycled flue gas 1s passed back to the primary combustion zone.
Oppenberg discloses a heat exchanger [see water jacket, reference character 3] configured to recover heat from and cool the recycled flue gas before the recycled flue gas is passed back to the primary combustion zone.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Reed by recovering heat from and cool the recycled flue gas before the recycled flue gas is passed back to the primary combustion zone, as taught by Oppenberg, in order to utilize the heat released by the combustion into the flue gas to heat water.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et. al (US 4,347,052) in view of Oppenberg (US 4,862,835).
With respect to claim 14 Reed discloses a process for reducing production of NOx gases at a burner, the process
comprising:
injecting a fuel gas [reference character 46] into a primary combustion zone [reference character 80] associated with a burner tile [reference character 76];
injecting a first portion of a combustion air [reference character 63] into the primary combustion zone wherein the first portion of the combustion air and the fuel gas react and produce a flame in the primary combustion zone;
injecting a second portion of the combustion air [reference character 70] into the primary combustion zone, wherein the second portion of the combustion air is injected into the primary combustion zone downstream relative to the first portion of the combustion air.
Reed does not disclose recovering a portion of the flue gas produced in the primary combustion zone and recycling the portion of the flue gas back to the primary combustion zone.
Oppenberg discloses a burner [see Fig. 1] that includes a pathway [reference characters 22 and 24] for recycling flue gas produced in a primary combustion zone. The flue gas is recycled back to the burner in order to reburn any fuel or soot particles that are produced in the primary combustion zone [column 2 lines 9-15].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Reed by injecting recycled flues into the primary combustion zone, as taught by Oppenberg, in order to reburn any fuel or soot particles that are produced in the primary combustion zone [column 2 lines 9-15 of Oppenberg].
With respect to claim 15 Reed does not disclose a heat exchanger configured to recover heat from and cool the recycled flue gas before the recycled flue gas 1s passed back to the primary combustion zone.
Oppenberg discloses a heat exchanger [see water jacket, reference character 3] configured to recover heat from and cool the recycled flue gas before the recycled flue gas is passed back to the primary combustion zone.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Reed by recovering heat from and cool the recycled flue gas before the recycled flue gas is passed back to the primary combustion zone, as taught by Oppenberg, in order to utilize the heat released by the combustion into the flue gas to heat water.
With respect to claims 16-18 Reed does not disclose mixing the portion of the flue gas recovered with the combustion air, mixing the portion of the flue gas recovered with the first portion of the combustion air and mixing the portion of the flue gas recovered with the second portion of the combustion air.
Oppenberg discloses a burner [see Fig. 1] that includes a pathway [reference characters 22 and 24] for recycling flue gas produced in a primary combustion zone. The flue gas is recycled back to the burner in order to reburn any fuel or soot particles that are produced in the primary combustion zone [column 2 lines 9-15]. Note that the recycled flue gasses are first mixed with the primary air but will ultimately mix with the secondary air when they flow downstream.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Reed by injecting recycled flues into the primary combustion zone, as taught by Oppenberg, in order to reburn any fuel or soot particles that are produced in the primary combustion zone [column 2 lines 9-15 of Oppenberg].
With respect to claims 19-20 Reed does not disclose mixing the portion of the flue gas recovered with the fuel gas where injecting the portion of the flue gas recovered and the fuel gas into the premixer.
Oppenberg discloses a burner [see Fig. 1] that includes a pathway [reference characters 22 and 24] for recycling flue gas produced in a primary combustion zone. The flue gas is injected into a premixer [reference character 15] where it is premixed with fuel prior to entering the primary combustion zone [reference character 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Reed by injecting recycled flues into the primary combustion zone, as taught by Oppenberg, in order to reburn any fuel or soot particles that are produced in the primary combustion zone [column 2 lines 9-15 of Oppenberg].

Allowable Subject Matter

Claim 6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762